DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-10, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Lee (U.S. Patent 5,939,979 A).
With regards to Claim 1, Lee discloses a hybrid lamp for a vehicle [note Figures 3-7], including:
A functional surface [e.g., (750-751)];
A functional marking [e.g., (711-712, 761-765)] integrated with the functional surface;
A plurality of light sources [e.g., (717-719)] configured to illuminate the functional marking and the functional surface;
A housing [e.g., (716)] adapted to structurally support the plurality of light sources the functional surface; and
A controller [e.g., (720-724)] configured to individually control each of the plurality of light sources for providing different illumination patterns of the functional marking and the functional surface such that automotive functional lighting and non-automotive functional lighting is provided [note Column 7, Line 16 – Column 8, Line 6].
With regards to Claim 2, Lee discloses functional surface and the functional marking are integrated within an automotive lamp such that, when illuminated in a light mode via the plurality of light sources, the functional surface and the functional marking contribute to photometric lighting levels needed for automotive functionality of a vehicle lamp [note Figure 7: (710) and Column 7, Line 16 – Column 8, Line 6].
With regards to Claim 3, Lee discloses the automotive vehicle lamp being a taillight and the functional marking being configured to contribute to a stop signal when illuminated in the lit mode [note Figure 7 and Column 7, Line 16 – Column 8, Line 6].
With regards to Claim 4, Lee discloses automotive vehicle lamp being a turn-signal light and the controller being configured to intermittently illuminate the functional marking to provide to a blinking turn signal [note Figure 7 and Column 7, Line 16 – Column 8, Line 6].
With regards to Claim 7, Lee discloses the functional surface and the functional marking being configured to reflect light at predetermined angles, such that in an unlit mode, ambient light reflects off of the functional surface differently than the functional  marking, thereby accentuating visibility of the functional marking [note Figure 7; inherent 
With regards to Claim 8, Lee discloses the functional surface including one or more of micro optics, prescription optics, a metalized coating, or an optical treatment configured to provide a contrasting appearance compared to the functional marking [note Figure 7 and Column 7, Line 16 – Column 8, Line 6].
With regards to Claim 9, Lee discloses the functional marking including one or more of a logo, design, emblem, symbol, geometric shape, graphic, text, or coded message [note Figure 7].
With regards to Claim 10, Lee discloses the functional marking providing an illuminated three-dimensional effect in a lit mode [note Figure 7 – as broadly interpreted with respect to the ‘three-dimensional effect’ based on the shape of the lamp (710)].
With regards to Claim 14, Lee discloses the housing (716) configured with a plurality of mounting locations configured for structurally supporting the plurality of light sources, respectively [note Figure 7].
With regards to Claim 18, Lee discloses the controller (720-724) being configured to illuminate the functional marking according to an automated schedule in response to input signals from vehicle subsystems [Column 7, Line 16 – Column 8, Line 6].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent 5,939,979 A) as applied to Claim 1 above, and further in view of Ma et al. (U.S. Publication 2016/0231471 A1).
With regard to Claims 5-6, Lee discloses the claimed invention as cited above, but does not specifically teach the functional surface being a reflective surface that includes a plurality of microlens surfaces, wherein the plurality of microlens surfaces are patterned at different angles to create a textured appearance.
Ma teaches an integrated diffuser [Figures 1-16] including a reflective surface with a plurality of microlens surfaces that are patterned at different angles to create a textured appearance [note Figure 4A-F: (225, 410)].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the functional surface of Lee to have incorporated a reflective surface that includes a plurality of microlens surfaces that are patterned at different angles to create a textured appearance, as taught in principle by Ma, in order to diffuse the light as desired and improve aesthetic appeal via a textured appearance.  Such an obvious modification with respect to differently angled microlens surfaces that reflect light in diffusing illumination is well-established.
Claims 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent 5,939,979 A).
With regards to Claim 11, Lee discloses the claimed invention as cited above, but does not specifically teach the functional marking being embossed such that portions of the functional marking protrude in front of the functional surface.

With regards to Claim 12, Lee discloses the claimed invention as cited above.  In addition, Lee discloses the functional surface and the functional marking include a single part [note Figure 7], but does not specifically teach a single part formed of a plastic material using a single mold via a thermoforming process or an injection molding process.
However, it would have been obvious to one ordinarily skilled in the art at the time of invention to have incorporated the functional surface and the functional marking of Lee to include a single part formed of a plastic material using a single mold via the well-known thermoforming or injection molding processes. It has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  A plastic material via thermoforming or injection molding processes is suitable for its ready availability, low cost, durability, and optical characteristics.
With regards to Claim 13, Lee discloses the claimed invention and the functional surface and the functional marking enabling the hybrid lamp to be backlit [note Figures 3-7], but does not specifically teach the functional surface and the functional marking are at least partially transparent.
In re Leshin, 125 USPQ 416.  In this case, providing the functional surface and the functional marking to be at least partially transparent would ensure appropriate light transmission as desired.
With regards to Claim 15, Lee discloses the plurality of light sources being positioned above the functional surface such that the plurality of light sources are configured to project light downwardly onto the functional surface when illuminated in a lit mode [note Figure 7], but does not specifically teach the plurality of mounting locations being configured to align the plurality of light sources in a linear array.
However, it would have been obvious to one ordinarily skilled in the art at the time of invention to have arranged the plurality of mounting locations to be configured to align the plurality of light sources in a linear array, since such a configuration would be functionally equivalent in producing the illumination but also allow for particular areas with distinct colored light as desired.
With regards to Claim 16, Lee discloses the claimed invention as cited above, but does not specifically the plurality of light sources including a plurality of light-emitting diodes (LEDs), each of the plurality of LEDs being configured to consume less than one watt each.
However, it would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the plurality of light sources of Lee to have .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent 5,939,979 A) as applied to Claim 1 above, and further in view of Park et al. (U.S. Patent 8,363,180 B2).
With regards to Claim 17, Lee discloses the claimed invention as cited above, but does not specifically teach each of the plurality of light sources being mounted to one of a plurality of printed-circuit boards, respectively, and each printed-circuit board of the plurality is communicatively coupled with the controller for individually modulating an intensity of each light source via pulse-width modulation.
Park teaches a plurality of light sources (102) each being mounted to one of a plurality of printed-circuit boards (101), respectively, and each printed-circuit board of the plurality is communicatively coupled with a controller for individually modulating an intensity of each light source via pulse-width modulation [Column 8, Lines 40-58].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the hybrid lamp of Lee to have incorporated each of the plurality of light sources to have been mounted to one of a plurality of printed-circuit boards, respectively, and each printed-circuit board of the plurality is communicatively coupled with the controller for individually modulating an intensity of each light source via pulse-width modulation, as taught in principle by Park, so as to provide greater control over the illumination with respect to intensity of the various light sources.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent 5,939,979 A) as applied to Claim 1 above, and further in view of Day (U.S. Patent 9,210,771 B2).
With regards to Claim 19, Lee discloses the claimed invention as cited above, but does not specifically teach a user interface configured to receive a selection from a menu of options for illuminating the functional marking.
Day teaches a vehicle lighting system, wherein an user interface is configured to receive a selection from a menu of options for illumination purposes [note Claim 3].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the hybrid lamp of Lee to have incorporated the user interface configured to receive a selection from a menu of options for illuminating the functional marking, as taught in principle by Day, in order to provide greater control/flexibility with the illumination as desired.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent 5,939,979 A).
With regards to Claim 20, Lee discloses a hybrid vehicle lamp [Figures 3-7], including:
A surface [e.g., (715, 712, 764)] having transmissive marking [e.g., (711, 750-751, 761-763, 765)], the transmissive marking being integrated within the same piece of material as the surface [note Figure 7];
A plurality of light sources [e.g., (717-719)] configured to illuminate the transmissive marking and the surface;
A housing [e.g., (716)] having a plurality of mounting locations [note Figure 7 locations of (717-719)] configured to alight the plurality of light sources for illumination of the surface and the transmissive marking in a lit mode;
A controller [e.g., (720-724)] configured to individually control each of the plurality of light sources for providing different illumination patterns of the transmissive marking and the surface such that at least one automotive lighting function is provided [note Column 7, Line 16 – Column 8, Line 6]; and
The surface and the transmissive marking are configured such that the transmissive marking illuminates differently than the surface, thereby accentuating visibility of the transmissive marking to provide a decorative function [note Figure 7 and Column 7, Line 16 – Column 8, Line 6].
Lee does not specifically teach the surface being an opaque-metalized surface and the transmissive marking being a transparent marking.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the surface of Lee with an opaque-metalized material and the transmissive marking of Lee to have incorporated a transparent material, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  In this case, an opaque-metalized material would be suitable for its optical characteristics (e.g., reflectivity), as well as a transparent material being suitable for its optical transmissivity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Thursday, January 13, 2022

/Jason M Han/Primary Examiner, Art Unit 2875